DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/KR2019/012405 filed 09/24/2019 which further claims the benefit of KR-10-2018-0114742 filed 09/27/2018.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/22/2022.

Response to Arguments
The cancellation of claims 3 and 13 is noted.
Applicant’s arguments, see pages 8-13 of Applicant’s Remarks, filed 04/22/22, with respect to the rejection(s) of claim(s) 1, 2, 4-12, 14 and 15 under 35 USC 103 in view of Park, Thorne and Kang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  In particular, Applicant’s amendments to the independent claims further tie the display direction and associated division into areas with the user group viewing the display and image deterioration observed thereby, of which the Examiner deems the combination thereof is not taught by the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 2, 4-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 11, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of identifying a viewing position of a group of users which are divided in the vertical direction or the horizontal direction corresponding to the direction of the screen and compensating for display image deterioration based upon the identified viewing position and a corresponding identified area at an edge of the display screen using image quality deterioration data stored in a storage.
In reference to claims 2, 4-10 and 12, 14, 15, these claims depend upon allowable claims 1 and 11 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/3/22